    Case 3:21-cv-00020-MHL Document 8 Filed 03/08/21 Page 1 of 2 PageID# 33



                        IN THE UNITED STATES DISTRICT COURT


                        FOR THE EASTERN DISTRICT OF VIRGINIA


                                        Richmond Division



IN THE MATTER OF RELEVANT LAW                                                       JUL 2 0 2018
IN SOCIAL SECURITY APPEALS BEFORE
UNITED STATES MAGISTRATE JUDGE                                                clerk u s district court
                                                                                     RiCHMOMH VA
DAVID J. NOVAK



                   STANDING ORDER IN SOCIAL SECURITY CASES

        Effective immediately, for every issue raised in a Social Security appeal, all counsel

must first address any relevant Fourth Circuit case law. If no relevant Fourth Circuit case law

exists on a particular issue, counsel will state as much before citing to case law from sister

circuits.

        Further, in all briefs submitted by the Government in a Social Security appeal, the

Assistant United States Attorney that signed the brief shall certify that they have personally

reviewed the brief, including all of the facts and case law contained therein, and that they stand

by every sentence written therein, regardless of who initially drafted the brief. This certification

must be filed with every substantive brief filed by the Commissioner in a Social Security appeal.

Absent this certification, the Commissioner's brief shall be stricken, and the Court will address

the issues based on the remaining pleadings and submissions from the parties in the case.

        In all currently pending Social Security appeals that are ripe for review, the Government

shall file this certification within fourteen(14)days of the date of this Order. In each of the

certifications for currently pending cases, the Government shall include any Fourth Circuit case

law that is relevant to an issue in the case that was not included in the Commissioner's previous

submission(s) to the Court in that case. Absent this certification, the Commissioner's previously
    Case 3:21-cv-00020-MHL Document 8 Filed 03/08/21 Page 2 of 2 PageID# 34




filed submission(s) shall be stricken, and the Court will address the issues in that case based on

the remaining pleadings and submissions of the parties.

       Let the Clerk publish this Standing Order on the Court's website and file this Standing

Order electronically in current and future Social Security cases.

       It is so ORDERED.




                                                                             /s/
                                                      David J. Novak
                                                      United States Magistrate Judge

Richmond, Virginia
Dated: Julv 20.2018
